DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 is drawn to a method including a ring portion having the exposed shoulder. The independent claim 14, is drawn to a method wherein the pillar base portion has the exposed shoulder. There is no disclosure of a method wherein the base portion and the ring portion each have an exposed shoulder. The claim amounts to an undisclosed combination of two embodiments disclosed separately. Claim 17 inherits the same issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5, 7 – 10, 13 – 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0322322 to Utsunomiya.
Regarding claim 1 Utsunomiya teaches an apparatus (Fig. 12), comprising: 
a semiconductor chip having a side; 
plural conductive pillars (Figs. 4 and 5 (Pillar)) on the side, each of the conductive pillars including a pillar portion, wherein the pillar portion includes a pillar base portion and a pillar barrier layer (Ba) positioned on the pillar base portion, the pillar base portion having an exposed shoulder facing away from the semiconductor chip, the shoulder providing a wetting surface to attract melted solder, the pillar base portion having a first lateral dimension (d) at the shoulder; and 
a solder cap (Bump) positioned on the pillar barrier layer, the solder cap and the pillar barrier layer having a second lateral dimension (b, a)) smaller than the first lateral dimension.
	Regarding claims 2 and 9, Utsunomiya teaches an apparatus, wherein the pillar barrier layer comprises nickel (¶ [0054]).
	Regarding claims 3 and 10, Utsunomiya teaches an apparatus, comprising an under bump (Seed) metallization (UBM) seed layer positioned beneath the pillar base portion. 

    PNG
    media_image1.png
    364
    511
    media_image1.png
    Greyscale
	Regarding claim 5, Utsunomiya teaches an apparatus wherein the pillar portion comprises a pillar base portion and pillar pedestal portion (annotated figure at right) projecting away from the pillar base portion, the pillar base portion having the exposed shoulder.
	Regarding claim 7, Utsunomiya teaches an apparatus, comprising a circuit board (Fig. 5,  S, ¶[0039]), the semiconductor chip being mounted on the circuit board.
	Regarding claim 8, Utsunomiya teaches an apparatus (Figs. 5 and 12), comprising: 
a package substrate (S) having conductor structures (L); and 
a semiconductor chip mounted on the package substrate, the semiconductor chip having plural conductive pillars (Pillar) electrically connected to the conductor structures, each of the conductive pillars including a pillar portion, wherein the pillar portion includes a pillar base portion and a pillar barrier layer (Ba) positioned on the pillar base portion, the pillar base portion having an exposed shoulder facing away from the semiconductor chip, the shoulder providing a wetting surface to attract melted solder, the pillar base portion having a first lateral dimension (d) at the shoulder; and 
a solder cap (Bump) positioned on the pillar barrier layer, the solder cap and the pillar barrier layer having a second lateral dimension (b, a) smaller than the first lateral dimension.
	Regarding claim 13, Utsunomiya teaches an apparatus, wherein the conductive pillars have a circular footprint (See Fig. 7).
	Regarding claim 14, Utsunomiya teaches a method of manufacturing (Fig. 12), comprising: 
fabricating plural conductive pillars (pillar) on a side of a semiconductor chip, each of the conductive pillars including a pillar portion, wherein the pillar portion includes a pillar base portion and a pillar barrier layer (Ba) positioned on the pillar base portion, the pillar base portion having an exposed shoulder facing away from the semiconductor chip, the shoulder providing a wetting surface to attract melted solder, the pillar base portion having a first lateral dimension (d) at the shoulder; and 
placing a solder cap (Bump) on each of the pillar barrier layers, each of the solder caps and the pillar barrier layers having a second lateral dimension (b, a) smaller than the first lateral dimension.
	Regarding claim 15, Utsunomiya teaches a method, wherein the pillar barrier layer comprises nickel (¶ [0054]).  
	Regarding claim 18, Utsunomiya teaches a method, wherein the pillar portion comprises a pillar base portion and pillar pedestal portion projecting away from the pillar base portion, the pillar base portion having the exposed shoulder (See annotated figure above with respect to the rejection of claim 5).
	Regarding claim 20, Utsunomiya teaches a method, comprising mounting the semiconductor chip on a circuit board (Fig. 5,  S, ¶[0039]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya.
Regarding claims 6, 12 and 19, Utsunomiya teach an apparatus and method including a dielectric layer (PI) beneath the pillar base portion. Utsunomiya does not teach that the dielectric constant is less than about 2.7. Dielectrics having a constant of less than about 2.7 are known in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a dielectric with a dielectric constant of less than about 2.7, since it is a known material that is well suited for the intended use.
	Regarding claims 4 and 11, Utsunomiya teaches an apparatus including a dielectric layer (PI) beneath the pillar base portion and the seed layer. Utsunomiya does not teach that the dielectric layer comprises a polymer. It would have been obvious to one of ordinary skill in the art to use a polymer for the dielectric layer since it is a known material that is well suited for the intended use.
Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814